Exhibit 10.1 AMENDED AND RESTATED FIRM (RATE SCHEDULE FT) TRANSPORTATION SERVICE AGREEMENT TSA NO.:1006667 THIS TRANSPORTATION SERVICE AGREEMENT (“Agreement”), between CenterPoint Energy Gas Transmission Company, LLC (“CEGT”), a Delaware limited liability company (“Transporter”), and Shipper (defined below), covering the transportation of natural gas by Transporter on behalf of Shipper as more particularly described herein, is entered into in accordance with the following terms and conditions: 1) SHIPPER INFORMATION: Laclede Energy Resources, Inc. 720 Olive Street St. Louis, MO 63101 Attn: George Godat Phone: (314)516-8588 Fax: (314)516-8551 Email: ggodat@lacledeenergy.com Type of Entity: Missouri Corporation Transporter’s wire transfer information and addresses for notices and payments shall be located on Transporter’s Internet Web Site. 2) REGULATORY AUTHORITY: Subpart G 3) TERM, CONTRACT DEMAND AND POINTS: The term, Contract Demand, Receipt Entitlements, if applicable, and Receipt and Delivery Points for this Agreement shall be as shown below. Absent designation of MRO’s for any specific physical Point ofReceipt, Transporter shall have no obligation to permit Shipper to utilize any such Point of Receipt or to receive any specific quantities on Shipper’s behalf at such point. Term: Effective Date: Originally November 5, 2008, as amended and restated May 3, 2012, subject to FERC approval. Primary Term End Date: The end of the Day on October 31, 2017 Evergreen/Term Extension? No Contract Demand: 75,000 Dth/D Receipt Entitlement(s):
